Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 9/21/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/21/2021.  In particular, claim 1 has been amended to limit the polymer component to poly(p-phenylene oxide).  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 10-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kniess (WO 2014/180550, machine translation) in view of Taylor (US 3,491,058).
2 layer (paragraph 0052).  The composite pigment comprises 35-55 wt % of (Sb, Sn)O2 layer (paragraph 0062), i.e., 35-55 wt % of the laser activatable additive.
Kniess discloses that the polymer component can include polyphenylene oxide (paragraph 0075), however, it fails to disclose that the polyphenylene oxide is poly(p-phenylene oxide).  
Taylor discloses a method of preparing polyarylene oxides and teaches that polyphenylene oxdes having para linkages exhibit higher melt, strength, crystallinity, orientability, film-forming ability, and fiber-forming ability whereas pokyphenylene oxides with ortho linkages are more suitability for coatings and selants due to their lower melting and solubility properties (col. 6, lines 9-20).
Given that Kniess discloses that the thermoplastic polymer component can be polyphenylene oxide and further given that poly(p-phenylene oxides) have improved advantageous properties regarding strength and melt processing as taught by Taylor, it would have been obvious to one of ordinary skill in the art to utilize poly(p-phenylene oxide) as the thermoplastic polymer component of Kniess.
With respect to claim 10, Kniess discloses that glass fillers are optional (paragraph 0076).
With respect to claims 12-14, Kniess discloses that the pigments are used in various articles including portable telephones with integrated antennas (paragraph 0017).  
With respect to claim 19, Kniess discloses metallizing the surface of the article (paragraph 0020 and 0078).
With respect to claim 20, examples of Kniess include an injection molding step (paragraph 0110).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kniess (WO 2014/180550, machine translation) in view of Taylor (US 3,491,058) and further in view of Ganguly (US 8,816,019).
The discussion with respect to Kniess in paragraph 5 above is incorporated here by reference.
Kniess fails to disclose the het distortion temperature of the thermoplastic composition, however it discloses that it is open to additives including stabilizers (paragraph 0076).
Ganguly discloses a thermoplastic composition for laser direct structuring (abstract) and teaches that suitable additives include heat stabilizers.  
prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

	Double Patenting

Claims 1, 4-6, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/476,757 (published as US 2019/0352503). Although the claims at issue are not identical, they are not patentably distinct from each other because US appl ‘757 claims a thermoplastic composition comprising 15-95 wt % polymer comprising poly-p-phenylene oxide and 2-50 wt % laser activatable additive having a core-shell structure with 45-65 wt % TiO2 core and 35-55 wt % shell comprising tin-antimony cassiterrite grey.  While US appl ‘757 claims a composition comprising additional ingredients, such are within the scope of the instant claims.  Therefore, claim 10 of US appl ‘757 anticipates claimed composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	 
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn